Citation Nr: 1028516	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-15 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from 
May 1968 to June 1968 and in the United States Navy from April 
1972 to December 1972. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Waco, Texas (RO), in 
which the RO declined to reopen the claim because no new and 
material evidence had been received. 

The Board notes that the Veteran had previously submitted a claim 
of service connection for PTSD in July 2002, and that this claim 
was denied by the RO in April 2003.  The RO found that the 
available evidence did not support the showing that the Veteran 
had a current diagnosis for PTSD or corroboration of his alleged 
inservice stressor events.  That decision was not appealed, and 
it became final.  The Veteran sought to reopen his claim in 
November 2005. 

In his May 2007 substantive appeal, the Veteran requested a 
hearing before a member of the Board.  He was originally 
scheduled for a hearing in August 2007, just prior to the hearing 
date, he withdrew his request.  The Veteran later sought to 
reschedule for a hearing.  The Veteran was then scheduled for a 
hearing in December 2009, however, he did not report to that 
hearing.  Thus, his request for a hearing before a member of the 
Board is considered withdrawn.  See 38 C.F.R. § 20.704 (2009).

It is noted that the claims folder shows that the Disabled 
Veterans of America (DAV) was appointed as the Veteran's 
representative in July 2002.   A November 2006 correspondence 
from the Veteran shows he sought to revoke DAV's authority to 
represent him.  The Veteran identified a private attorney, but he 
failed to submit a VA Form 21-22a designating his new 
representation.  



Subsequently, the record reflects that DAV has submitted 
correspondence on the Veteran's behalf even though the Veteran 
did not file another VA Form 21-22 in order to re-appoint the 
service organization as his representative.  Thus, for the 
purpose of this appeal, the Veteran is unrepresented in this 
claim and a representative is not listed on the first page of 
this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that additional development is necessary prior to 
adjudication of the claim.  In particular, a remand is needed for 
the RO/AMC to ascertain the places, types and circumstances of 
the Veteran's service; to provide him with a VA psychiatric 
examination; and for the AMC to consider the newly-revised 
provisions of 38 C.F.R. § 3.304(f) (Relaxing the evidentiary 
standard for establishing the required in-service stressor in 
certain cases).  

Under the newly-revised 38 C.F.R. § 3.304(f), service connection 
for PTSD may be granted if : (1) A VA psychiatrist or 
psychologist, or contract equivalent, confirms that the claimed 
stressor is adequate to support a diagnosis of PTSD; (2) the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and (3) the Veteran's 
symptoms are related to the claimed stressor as determined by the 
examining VA physician.  

Service personnel records contained in the claims folder show 
that the Veteran was assigned to the Fleet Air Reconnaissance 
Squadron Three (VQ-3) from July 1972 to December 1972.  The 
Veteran's DD 214 lists his military occupation specialty as a 
boatswain's mate.  Several of the Veteran's service treatment 
records reflect that he was treated at the Naval Air Station in 
Agana, Guam.  Further, the Veteran reported that he was stationed 
at the Guam Naval Air Station while he was assigned to VQ-3.  

The Veteran may therefore provide any additional information into 
the circumstances of the his service, which may assist in the 
RO/AMC's determining whether the claimed stressors are consistent 
with the places, types, and circumstances of his service.  These 
involve events while he was assigned to VQ-3 at Guam Naval Air 
Station: enemy attacks while onboard a landing aircraft in 
Vietnam and handling of body bags.  The first stressor occurred 
while the Veteran was onboard a C-131 aircraft that flew from 
Guam to an air field in Quang Tri, Vietnam to pick up service 
personnel there.  He reports that while the aircraft was landing 
on the air field, it came under enemy fire and several personnel 
on the ground were killed.  The Veteran next reports that when he 
was transferring body bags, and on two occasions, the bags ripped 
open and body parts and body fluids fell out of the bags.  

Second, if the RO/AMC determines that the Veteran's report is 
consistent with the places, types, and circumstances of the 
Veteran's service, the RO/AMC will provide the Veteran with a VA 
examination in accordance with the revised 38 C.F.R. § 3.304(f).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the 
appropriate VA forms (VA Form 21-22 and 
22a) for assigning power of attorney to his 
representative.

2.  With the Veteran's assistance, obtain 
any outstanding pertinent VA or private 
treatment records. 

3.  Obtain any missing service personnel 
records from the National Personnel Records 
Center (NPRC); and conduct any further 
research deemed appropriate by the RO/AMC, 
with any appropriate government records 
depository, as to whether the Fleet Air 
Reconnaissance Squadron Three (VQ-3) was 
engaged in flights between Guam and Vietnam 
to retrieve service personnel or it handled 
the transfer of body bags during the 
Veteran's assignment to that organization, 
at such point determined by the RO/AMC 
within April through December 1972.  If 
such records are not available, or 
contradict the Veteran's report, this 
should be noted by the RO/AMC. 

The RO/AMC will then determine, within the 
regulatory guidelines as set forth in 
38 C.F.R. § 3.304(f), whether the Veteran's 
account of such stressors is consistent 
with his duties as a boatswain's mate, and 
the other places, types, and circumstances 
of the Veteran's service.  

5.  If the RO/AMC determines that the 
Veteran's account of such stressors is 
consistent with his duties as a boatswain's 
mate, and the other places, types, and 
circumstances of the Veteran's service, 
then he should be scheduled for a VA 
psychiatric examination to determine (a) 
whether the Veteran has symptomatology that 
satisfies the required criteria under DSM-
IV for a diagnosis of PTSD as defined under 
38 C.F.R. § 4.125; and, if so, then (b) to 
ascertain whether any such diagnosed 
disorder is supported by the Veteran's 
claimed inservice stressor events and if 
the current symptoms are related to that 
claimed stressor event.  The examiner 
should specifically indicate whether or not 
the Veteran has a diagnosis of PTSD (under 
38 C.F.R. § 4.125) due to his claimed 
service stressor events (attack by enemy 
fire during airplane landing in Vietnam, 
human remains in ripped open body bags, 
and/or life threatened by another 
servicemen).   If PTSD is not diagnosed, 
the examiner should explain why the 
diagnosis was not made. 

The examiner must provide a comprehensive 
opinion which fully states both the 
diagnosis and the medical basis underlying 
the opinion.  All studies deemed 
appropriate in the medical opinion of the 
examiner must be performed, and all the 
findings must be set forth in detail.  The 
claims file should be made available to the 
examiner for review in conjunction with the 
examination. 

6.  The claim for service connection for 
PTSD must then be readjudicated.  If the 
determination of this claim remains 
unfavorable, a Supplemental Statement of 
the Case must be furnished to the Veteran 
and his representative.  This Supplemental 
Statement of the Case must include the 
provisions of 38 C.F.R. §§ 3.303, 3.307, 
and 3.309.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


